This appeal is prosecuted from a second trial wherein the defendant, Philip A. Goodwin, was again convicted of murder in the first degree and was in said second trial sentenced to life imprisonment. On the first trial he was found guilty of murder in the first degree and sentenced to death, in which first case the judgment and order denying a new trial were appealed from and the order denying a motion for a new trial was reversed and a new trial was granted, which were both appealed from in this matter now before this court.
[1] It is useless to discuss the circumstantial evidence, as it was unquestionably sufficiently strong for the jury to have believed the defendant guilty of murder in the first degree.
As to the claim of appellant that there was a lack of proof of venue, it is true it was not absolutely proven, but there was sufficient evidence for the jury to find, as it must have found (to have found the defendant guilty under the instructions), that the murder was committed in Orange County.
[2] We can see nothing in the charge of misconduct on the part of the court and as to the charge of misconduct on the part of the district attorney — there is less to criticise in the remarks of the district attorney in this matter than in the average criminal case that comes before this court.
[3] The alleged error in refusing to give instructions relative to admissions of defendant brings up a rather novel point by presenting apparently a claim of the defendant that the People are bound to accept the truth of statements made by defendant concerning admissions of a crime if the prosecution sees fit to show by their witnesses that the defendant made false and inconsistent statements. Quotations of parts or portions of evidence by themselves might substantiate the necessity of a greatly modified form of the instruction requested, but an examination of the entire transcript and all of the evidence discloses no such necessity, and in fact shows that the giving of the instruction which was refused by the court and requested by the defendant would have been misleading and confusing to the jury, as it is, to say the least, involved and uncertain. It is expressly provided by section 1870, subdivision 2, of *Page 166 
the Code of Civil Procedure, that the declaration of a party is admissible as evidence against such party.
[4] The expert witness as to handwriting, it is true, did, in explaining how he drew certain conclusions, refer to matters that were not proper, yet the court when his attention was called to them in each instance, promptly instructed the jury to disregard same so that no prejudice to the defendant can be presumed.
An examination of the entire evidence shows that it was amply sufficient to sustain the conviction. We do not find any errors prejudicial to the defendant in the trial of the case, and the instructions of the court taken as a whole amply and sufficiently stated the law of the case to the jury.
The judgment and the order denying a new trial are affirmed.